     Case 19-01083-jw           Doc 27       Filed 03/26/19 Entered 03/26/19 12:54:34                     Desc Hearing
                                                  Notice Page 1 of 1
                                               United States Bankruptcy Court
                                                  District of South Carolina



Case Number: 19−01083−jw                                         Chapter: 13

In re:
 Ida D. Palmer
 aka Ida Della Palmer, aka Ida Palmer
                                                                                                       Filed By The Court
                                                    NOTICE OF HEARING                                        3/26/19
                                                                                                         Laura A. Austin
                                                                                                          Clerk of Court
                                                                                                       US Bankruptcy Court


PLEASE TAKE NOTICE that a hearing will be held at:

J. Bratton Davis United States
Bankruptcy Courthouse
1100 Laurel Street
Columbia SC 29201−2423

on April 4, 2019 at 09:00 AM, to consider and act upon the following document(s):

Motion to Extend Time To File Schedules, Statement, Chapter 13 Plan Filed by Ida D. Palmer.

The document(s) related thereto have been filed with the Court. Any party objecting to the relief sought must file a response with
the Clerk of Court in accordance with applicable rules and statutes and must serve the party seeking the relief with a copy of
said objection by . Any party objecting but failing to appear in prosecution of the objection may be considered to have waived
the objection.




                                                                               Laura A. Austin
                                                                               Clerk of Court
                                                                               United States Bankruptcy Court

                                                                               By: N Stalvey, Deputy Clerk
                                                                               1100 Laurel Street
                                                                               Columbia, SC 29201−2423
                                                                               (803) 765−5436
